UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 00-2300

KENNETH M. CARPENTER,                                         APPELLANT ,

V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE.

RONALD G. HARRISON ,                                          INTERVENOR.




                      Before KRAMER, Chief Judge, and FARLEY,
                  HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                            ORDER

    On September 28, 2001, the appellant, through counsel, filed his initial brief in the above-
captioned case. Therein, he moved for initial full Court review pursuant to Rule 35(c) of the Court's
Rules of Practice and Procedure.

       Upon consideration of the foregoing, it is

       ORDERED that the motion is denied.

DATED:         April 18, 2002                         PER CURIAM.

         STEINBERG, Judge, dissenting: I voted to grant full Court reconsideration in this case, for
the reasons stated in my dissent to the June 21, 2001, en banc opinion, Carpenter v. Principi,
15 Vet.App. 64, 79 (2001) (Steinberg, J., concurring in part and dissenting in part), except for part
II.C.1., regarding the Court's jurisdiction in terms of the failure to discuss section 402 of the
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) [hereinafter
VJRA § 402], which has been repealed by the Veterans Education and Benefits Expansion Act of
2001, Pub. L. No. 107-103, § 603(a), 115 Stat. 976, 999; see also id. at § 603(d) (making repeal of
VJRA § 402 applicable to all pending and subsequent claims). I therefore respectfully dissent.